Case 1:16-cr-10236-MLW Document 175-2 Filed 04/27/20 Page 1 of 17




                    Exhibit B
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page12of
                                                          of16
                                                             17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page23of
                                                          of16
                                                             17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page34of
                                                          of16
                                                             17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page45of
                                                          of16
                                                             17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page56of
                                                          of16
                                                             17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page67of
                                                          of16
                                                             17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page78of
                                                          of16
                                                             17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page89of
                                                          of16
                                                             17
Case
 Case1:16-cr-10236-MLW
      1:20-cv-10738-GAO Document
                         Document175-2
                                  32-1 Filed 04/27/20
                                             04/22/20 Page 10
                                                           9 ofof16
                                                                  17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page10
                                                         11of
                                                           of16
                                                              17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page11
                                                         12of
                                                           of16
                                                              17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page12
                                                         13of
                                                           of16
                                                              17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page13
                                                         14of
                                                           of16
                                                              17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page14
                                                         15of
                                                           of16
                                                              17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page15
                                                         16of
                                                           of16
                                                              17
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-2
                                32-1 Filed
                                     Filed04/22/20
                                           04/27/20 Page
                                                    Page16
                                                         17of
                                                           of16
                                                              17
